Detailed Action
Applicants amended claim 8 in the Claim Set filed 4/28/2022 to overcome the issues with claim 8 made by the Examiner in the Non-Final Rejection filed 1/28/2022.
The rejection of claims 1-23 on the ground of nonstatutory double patenting as being unpatentable over issued claims 1-14 of U.S. Patent No. 10034958 (herein ‘958) in view of Patterson et al (US 20050025707) [Patterson] is withdrawn. Applicant’s arguments filed 4/28/2022re are persuasive regarding the nonobviousness of the Double Patenting Rejection made in Non-Final Rejection filed 1/28/2022.
The rejection of claims 1-23 on the ground of nonstatutory double patenting as being unpatentable over issued claims 1-15 of U.S. Patent No. 11083780 (herein ‘780) in view of Patterson et al (US 20050025707) [Patterson] is withdraw because a Terminal Disclaimer was filed 4/28/2022 for U.S. Patent No. 11083780 (APPROVED 4/28/2022).


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejection of claims 1-23 under 35 U.S.C. 103(a) as being unpatentable over Gaharwar (WO2014205261) in view of Patterson (US20050025707), Fellows (USP4122192) and Park (US20070069179) is withdrawn. Gaharwar (WO2014205261) fails to make prima facie obvious a shear thinning composition comprising a contrast agent and a vascular embolization method comprising administering the shear thinning compositions. Furthermore, the teachings of Gaharwar is overcome because the subject matter as taught by Gaharwar was timely disclosed by Khademhosseini (Inventor). Patterson (US 20050025707), Fellows (USP 4122192) and Park (US 20070069179), as whole, fail to make prima facie obvious a shear-thinning composition comprising about 2.25% to about 10% by weight of silicate nanoparticles; about 0.5% to about 1.5% by weight of gelatin or a derivative thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619                                                                                                                                                                                                        
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626